EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Schulte on 18 January 2022.
The application has been amended as follows: 

Starting from the claims filed 13 December 2021:
In claim 1, lines 8-10, the phrase “, the pressurised gas being supplied from the pressurization system to an interior of the casing via the inlet of the dry gas seal” has been deleted.
In claim 1, line 17, the phrase “the interior” has been replaced with – an interior –.
In claim 11, lines 9-10, the phrase “, the pressurised gas being suppled from the pressurization system to an interior of the casing via the inlet of the dry gas seal” has been deleted.
In claim 11, second to last line, the phrase “the interior” has been replaced with – an interior –.

The following is an examiner’s statement of reasons for allowance: the limitation of an electric machine for use in an aircraft comprising a casing, a shaft extending outside of the casing, a dry gas seal to seal around the shaft and a pressurization system wherein the pressurization system is configured to pressurize the casing above an external pressure to prevent electrical breakdown within the gas in the casing and the dry gas seal receives gas from the pressurization system and wherein the pressurised gas is removed from the casing only via the outlet of the dry gas seal to drive a turbine is not shown in the prior art of record in combination with the remaining limitations of claims 1 and 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/               Primary Examiner, Art Unit 3746                                                                                                                                                                                         	22 February 2022